            Case 7:19-cv-09021 Document 1 Filed 09/27/19 Page 1 of 37



IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
___________________________________________
UNITED STATES OF AMERICA,                                    Civil No.:_____________


                               Plaintiff                     COMPLAINT-Action to Foreclose
                                                             A Mortgage

-v-

Joyce P. Gurliacci
123 Berme Road
Port Jervis, NY 12771

Beneficial Homeowner Service Corporation
400 Route 211 East, Suite 21
Middletown, NY 10940

John Doe, Mary Roe, and XYZ Corporation
123 Berme Road
Port Jervis, NY 12771
___________________________________________

                The United States of America, a Sovereign, by Pincus Law Group, PLLC,

Attorneys for the plaintiff, complains and alleges as follows:

       1.       This Court has jurisdiction under the provisions of Title 28, United States Code,

Section 1345.

       2.       On or about April 19, 2000, at the request of Defendant, Joyce P. Gurliacci,

(hereinafter “Defendant”), the Plaintiff, the United States of America, acting through the Rural

Housing Service or successor agency, United States Department of Agriculture, (hereinafter

“Plaintiff”), did lend to the Defendant, the sum of $99,180.00, which sum the Defendant did

undertake and promise to repay, with interest at 7.375% in specified monthly installments.
             Case 7:19-cv-09021 Document 1 Filed 09/27/19 Page 2 of 37



        3.      As evidence of the indebtedness, the Defendant did execute and deliver to the

Plaintiff a Promissory Note dated April 19, 2000, a true copy of which is attached as Exhibit

“A”.

        4.      In order to secure the payment of the indebtedness, the Defendant did execute,

acknowledge, and deliver to the Plaintiff, a real property mortgage dated April 19, 2000, a true

copy of which is attached as Exhibit “B”. The real property that is security for the mortgage is

commonly known as 123 Berme Road, Port Jervis, NY 12771 located in Orange County, New

York and more particularly described as set forth in the legal description attached to Exhibit “B”,

and is also known as Parcel ID/Tax Account # 47-5-7.

        5.      The mortgage was duly recorded in the Orange County Clerk’s Office on or about

April 27, 2000 in Liber 7760 at Page 30.

        6.      Plaintiff is the owner and holder of the Promissory Note and Mortgage.

        7.      The Defendant has breached and violated the provisions of the Promissory Note

and Mortgage in that they did neglect and fail to pay the installments of principal and interest

when due beginning with the November 19, 2012 payment, despite due demand therefore and by

failing to make payment of real property taxes when due, thus making it necessary for the

plaintiff to pay the same to protect its interest.

        8.      By reason of the defaults described herein, plaintiff has elected to declare the

entire sums secured by the mortgage to be due and payable.

        9.      There is now justly due and payable to the plaintiff, as of September 25, 2019, on

the Promissory Note and Mortgage the following sums:

                        Unpaid Principal              $81,274.77

                        Unpaid Interest               $41,580.37
             Case 7:19-cv-09021 Document 1 Filed 09/27/19 Page 3 of 37



                       Subsidy to Be Recaptured          $55,423.04

                       Escrow                            $3,467.25

                       Late Charges                      $23.52

                       Other Fees                        $47,354.33

                       TOTAL:                            $229,123.28

, together with interest at the rate of 7.375% per annum on principal and all advances from

September 25, 2019.

       10.      Upon information and belief, plaintiff may be compelled to make additional

advances for payment of taxes, hazard insurance water and sewer charges, or other municipal

assessments maintenance, in order that it may protect and preserve security, but the nature and

amount thereof is unknown to plaintiff at this time. Nevertheless, plaintiff seeks recovery

thereof and therefore, together with interest thereon.

       11.     No other action or proceeding has been brought at law or otherwise for the

recovery of said sums secured by the Promissory Note and Mortgage, or any part thereof.

       12.     The Defendant, besides Joyce P. Gurliacci, named in the caption of the

Complaint, as set forth in Exhibits “C”, have or may claim to have some interest in or lien upon

the mortgaged premises or some part thereof, which interest or lien, if any accrued subsequently

to the lien of the United States mortgage and is subsequent thereto.

       13.      That the plaintiff has complied with the notice provisions of the New York State

RPAPL Section 1304. A copy of the required notice is attached hereto as Exhibit “D”.

       14.        Upon information and belief, the provisions of Banking Law Section 595-a,

and any rules and regulations promulgated thereunder, and Banking Law Sections 6-1 and 6-m
               Case 7:19-cv-09021 Document 1 Filed 09/27/19 Page 4 of 37



and RPAPL section 1302(1) are not applicable to the mortgage loan that is the subject of this

proceeding.

       15.      At the time this proceeding was commenced, the plaintiff has complied with the

provisions of New York State RPAPL Section 1306 regarding filing with the Superintendent of

the New York State Banking Department. A copy of the required filing is attached hereto as

Exhibit “E”.

       16.       The true names of the defendants John Doe, Mary Roe and XYZ Corporation are

unknown to the United States, those names being fictitious, but intending to designate tenants,

occupants or other persons, if any, having or claiming any estate or interest in possession upon

the premises or any portion thereof.

WHEREFORE, plaintiff demands judgment:

   (a) That the defendants, or either or any of them, subsequent to the filing of the Notice of

       Pendency of this action, and every person whose conveyance or encumbrance is

       subsequently recorded, be forever barred and foreclosed of all right, claim, lien and

       equity of redemption in the mortgaged premises;

   (b) That the premises may be decreed to be sold according to law;

   (c) That the amount due to the plaintiff on the promissory note and mortgage may be

       adjudged;

   (d) That the moneys arising from the sale may be brought into Court;

   (e) That the plaintiff may be paid the amount adjudged to be due to the plaintiff with interest

       thereon to the time of such payment, together with the costs and expenses of this action

       and the expenses of the sale, so far as the amount of such money properly applicable

       thereto will pay the same;
            Case 7:19-cv-09021 Document 1 Filed 09/27/19 Page 5 of 37



   (f) And that the plaintiff may have such other and further relief as may be just and equitable.

   Dated: Uniondale, New York, September 27, 2019
   /s/ Nicole B. LaBletta
______________________
   Nicole B. LaBletta,Esq.
   Pincus Law Group, PLLC
   425 RXR Plaza
   Uniondale, NY 11556
   (516) 699-8902 (phone)
   (516) 279-6990 (fax)
   nlabletta@pincuslaw.com
Case 7:19-cv-09021 Document 1 Filed 09/27/19 Page 6 of 37




    EXHIBIT A




    EXHIBIT A
Case 7:19-cv-09021 Document 1 Filed 09/27/19 Page 7 of 37
Case 7:19-cv-09021 Document 1 Filed 09/27/19 Page 8 of 37
Case 7:19-cv-09021 Document 1 Filed 09/27/19 Page 9 of 37
Case 7:19-cv-09021 Document 1 Filed 09/27/19 Page 10 of 37




     EXHIBIT B




     EXHIBIT B
Case 7:19-cv-09021 Document 1 Filed 09/27/19 Page 11 of 37
Case 7:19-cv-09021 Document 1 Filed 09/27/19 Page 12 of 37
Case 7:19-cv-09021 Document 1 Filed 09/27/19 Page 13 of 37
Case 7:19-cv-09021 Document 1 Filed 09/27/19 Page 14 of 37
Case 7:19-cv-09021 Document 1 Filed 09/27/19 Page 15 of 37
Case 7:19-cv-09021 Document 1 Filed 09/27/19 Page 16 of 37
Case 7:19-cv-09021 Document 1 Filed 09/27/19 Page 17 of 37
Case 7:19-cv-09021 Document 1 Filed 09/27/19 Page 18 of 37
Case 7:19-cv-09021 Document 1 Filed 09/27/19 Page 19 of 37




     EXHIBIT C




     EXHIBIT C
Case 7:19-cv-09021 Document 1 Filed 09/27/19 Page 20 of 37
Case 7:19-cv-09021 Document 1 Filed 09/27/19 Page 21 of 37




    EXHIBIT D




    EXHIBIT D
Case 7:19-cv-09021 Document 1 Filed 09/27/19 Page 22 of 37
Case 7:19-cv-09021 Document 1 Filed 09/27/19 Page 23 of 37
Case 7:19-cv-09021 Document 1 Filed 09/27/19 Page 24 of 37
Case 7:19-cv-09021 Document 1 Filed 09/27/19 Page 25 of 37
Case 7:19-cv-09021 Document 1 Filed 09/27/19 Page 26 of 37
Case 7:19-cv-09021 Document 1 Filed 09/27/19 Page 27 of 37
Case 7:19-cv-09021 Document 1 Filed 09/27/19 Page 28 of 37
Case 7:19-cv-09021 Document 1 Filed 09/27/19 Page 29 of 37
Case 7:19-cv-09021 Document 1 Filed 09/27/19 Page 30 of 37
Case 7:19-cv-09021 Document 1 Filed 09/27/19 Page 31 of 37
Case 7:19-cv-09021 Document 1 Filed 09/27/19 Page 32 of 37
Case 7:19-cv-09021 Document 1 Filed 09/27/19 Page 33 of 37
Case 7:19-cv-09021 Document 1 Filed 09/27/19 Page 34 of 37
Case 7:19-cv-09021 Document 1 Filed 09/27/19 Page 35 of 37
Case 7:19-cv-09021 Document 1 Filed 09/27/19 Page 36 of 37




     EXHIBIT E




     EXHIBIT E
               Case 7:19-cv-09021 Document 1 Filed 09/27/19 Page 37 of 37




                                     New York State Department of Financial Services
                                       One State Street Plaza, New York, NY 10004

                                                   Proof of Filing Statement
To Whom It May Concern:

Section 1306 of the Real Property Actions and Proceedings Law (RPAPL) requires lenders, assignees or mortgage loan servicers
servicing loans on 1-to-4 family residential properties in New York State to file certain information with the Superintendent of
the Department Financial Services within three days after the mailing of a 90-Day Pre-Foreclosure Notice.

The information below pertains to a filing submitted to the Department of Financial Services as required in Section 1306 of
RPAPL. The information is presented as filed by the lender, assignee or mortgage loan servicer.

Filer Information:
Name                        : USDA Rural Development
Address                     : 441 South Salina St., Suite 357
                              Syracuse NY 13202
Filing Information:
Tracking Number             : NYS5004766
Mailing Date Step 1         : 27-JUN-19 12.00.00.000 AM
Mailing Date Step 2         :
Judgment Date Step 3        :
Filing Date Step 1          : 01-JUL-19 03.14.46.000 PM
Filing Date Step 1 Orig     : 01-JUL-19 03.14.02.000 PM
Filing Date Step 2          :
Filing Date Step 3          :
Owner Occupd at Jdgmnt      :
Property Type               : 1 to 4 Family Home
Property Address            : 123 Berme Road Port Jervis
                              NY 12771
County                      : Orange
Date of Original Loan       : 19-APR-00 12.00.00.000 AM
Amt of Original Loan        : 99180
Loan Number Step 1          :
Loan Number Step 2          :
Loan Reset Frequency        :
Loan Type                   : 1st Lien
Loan Details                : Fixed Rate
Loan Term                   : 30 Year
Loan Modification           : No Modification
Days Delinquent             : Other
Borrower's Name             : Joyce Gurliacci
Address                     : 123 Berme Road
                              Port Jervis 12771
Borrower's Phone No         :
Filing Status               : Step 1 Completed

Sincerely,

New York State Department of Financial Services
JS 44C/SDNY                       Case 7:19-cv-09021 Document  1-1 SHEET
                                                       CIVIL COVER Filed 09/27/19 Page 1 of 2
REV. 06/01/17
                          The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
                          other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
                          United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.



PLAINTIFFS                                                                                     DEFENDANTS
United States of America                                                                       Joyce P. Gurliacci, et al.


ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER                 ATTORNEYS (IF KNOWN)
Pincus Law Group, PLLC, Nicole LaBletta, Esq.
425 RXR Plaza
Uniondale, NY 11556
516-699-8902
CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE)
                           (DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

Title 28 U.S.C. Section 1345 action to foreclose a mortgage held by the United States of America

                                                                                                                                                         Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No                               Yes

If yes, was this case Vol.           Invol.      Dismissed. No             Yes        If yes, give date _______________________ & Case No. ______________________

IS THIS AN INTERNATIONAL ARBITRATION CASE?               No                Yes

(PLACE AN [x] IN ONE BOX ONLY)                                           NATURE OF SUIT
                                  TORTS                                                                                        ACTIONS UNDER STATUTES



CONTRACT                          PERSONAL INJURY                 PERSONAL INJURY              FORFEITURE/PENALTY              BANKRUPTCY                      OTHER STATUTES
                                                                  [ ] 367 HEALTHCARE/
                                                                  PHARMACEUTICAL PERSONAL                                                                      [ ] 375 FALSE CLAIMS
[   ] 110       INSURANCE         [ ] 310 AIRPLANE                                             [ ] 625 DRUG RELATED            [ ] 422 APPEAL
[   ] 120       MARINE            [ ] 315 AIRPLANE PRODUCT        INJURY/PRODUCT LIABILITY                                              28 USC 158             [ ] 376 QUI TAM
                                                                                                SEIZURE OF PROPERTY
[   ] 130       MILLER ACT                 LIABILITY              [ ] 365 PERSONAL INJURY             21 USC 881               [ ] 423 WITHDRAWAL              [ ] 400 STATE
[   ] 140       NEGOTIABLE        [ ] 320 ASSAULT, LIBEL &                 PRODUCT LIABILITY                                            28 USC 157                      REAPPORTIONMENT
                                                                                               [ ] 690 OTHER
                INSTRUMENT                 SLANDER                [ ] 368 ASBESTOS PERSONAL                                                                    [ ] 410 ANTITRUST
[ ] 150         RECOVERY OF       [ ] 330 FEDERAL                          INJURY PRODUCT                                                                      [ ] 430 BANKS & BANKING
                OVERPAYMENT &              EMPLOYERS'                      LIABILITY           PROPERTY RIGHTS                                                 [ ] 450 COMMERCE
                ENFORCEMENT                LIABILITY                                                                                                           [ ] 460 DEPORTATION
                OF JUDGMENT       [ ] 340 MARINE                  PERSONAL PROPERTY            [ ] 820 COPYRIGHTS                                              [ ] 470 RACKETEER INFLU-
[ ] 151         MEDICARE ACT      [ ] 345 MARINE PRODUCT                                       [ ] 830 PATENT                                                           ENCED & CORRUPT
[ ] 152         RECOVERY OF                LIABILITY              [ ] 370 OTHER FRAUD                                                                                   ORGANIZATION ACT
                                                                                               [ ] 835 PATENT-ABBREVIATED NEW DRUG APPLICATION
                DEFAULTED         [ ] 350 MOTOR VEHICLE           [ ] 371 TRUTH IN LENDING                                                                              (RICO)
                STUDENT LOANS     [ ] 355 MOTOR VEHICLE                                        [ ] 840 TRADEMARK                                               [ ] 480 CONSUMER CREDIT
                (EXCL VETERANS)            PRODUCT LIABILITY                                                                   SOCIAL SECURITY                 [ ] 490 CABLE/SATELLITE TV
[ ] 153         RECOVERY OF       [ ] 360 OTHER PERSONAL
                OVERPAYMENT                INJURY                 [ ] 380 OTHER PERSONAL       LABOR                           [   ] 861 HIA (1395ff)          [ ] 850 SECURITIES/
                OF VETERAN'S       [ ] 362 PERSONAL INJURY -               PROPERTY DAMAGE                                     [   ] 862 BLACK LUNG (923)               COMMODITIES/
                BENEFITS                   MED MALPRACTICE        [ ] 385 PROPERTY DAMAGE      [ ] 710 FAIR LABOR              [   ] 863 DIWC/DIWW (405(g))             EXCHANGE
[ ] 160         STOCKHOLDERS                                               PRODUCT LIABILITY             STANDARDS ACT         [   ] 864 SSID TITLE XVI
                SUITS                                                                          [ ] 720 LABOR/MGMT              [   ] 865 RSI (405(g))
[ ] 190         OTHER                                             PRISONER PETITIONS                     RELATIONS                                             [ ] 890 OTHER STATUTORY
                CONTRACT                                          [ ] 463 ALIEN DETAINEE       [ ] 740 RAILWAY LABOR ACT                                                ACTIONS
[ ] 195         CONTRACT                                          [ ] 510 MOTIONS TO           [ ] 751 FAMILY MEDICAL          FEDERAL TAX SUITS               [ ] 891 AGRICULTURAL ACTS
                PRODUCT           ACTIONS UNDER STATUTES                   VACATE SENTENCE     LEAVE ACT (FMLA)
                LIABILITY                                                  28 USC 2255                                      [ ] 870 TAXES (U.S. Plaintiff or
[ ] 196     FRANCHISE             CIVIL RIGHTS                    [ ] 530 HABEAS CORPUS        [ ] 790 OTHER LABOR                   Defendant)                [ ] 893 ENVIRONMENTAL
                                                                  [ ] 535 DEATH PENALTY                 LITIGATION          [ ] 871 IRS-THIRD PARTY                     MATTERS
                                                                  [ ] 540 MANDAMUS & OTHER     [ ] 791 EMPL RET INC                  26 USC 7609               [ ] 895 FREEDOM OF
                                  [ ] 440 OTHER CIVIL RIGHTS
                                                                                                        SECURITY ACT (ERISA)                                            INFORMATION ACT
                                          (Non-Prisoner)
REAL PROPERTY                                                                                                                                                  [ ] 896 ARBITRATION
                                  [ ] 441 VOTING                                               IMMIGRATION                                                     [ ] 899 ADMINISTRATIVE
[ ] 210         LAND              [ ] 442 EMPLOYMENT              PRISONER CIVIL RIGHTS
                CONDEMNATION      [ ] 443 HOUSING/                                          [ ] 462 NATURALIZATION                                                PROCEDURE ACT/REVIEW OR
[ ] 220         FORECLOSURE                 ACCOMMODATIONS        [ ] 550 CIVIL RIGHTS               APPLICATION                                                  APPEAL OF AGENCY DECISION
[ ] 230         RENT LEASE &      [ ] 445 AMERICANS WITH          [ ] 555 PRISON CONDITION  [ ] 465 OTHER IMMIGRATION                                           [ ] 950 CONSTITUTIONALITY OF
                EJECTMENT                   DISABILITIES -        [ ] 560 CIVIL DETAINEE             ACTIONS
                                            EMPLOYMENT                                                                                                          STATE STATUTES
[ ] 240         TORTS TO LAND                                        CONDITIONS OF CONFINEMENT
[ ] 245         TORT PRODUCT       [ ] 446 AMERICANS WITH
                LIABILITY                   DISABILITIES -OTHER
[ ] 290         ALL OTHER           [ ] 448 EDUCATION
                REAL PROPERTY




            Check if demanded in complaint:
                                                                           DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.
            CHECK IF THIS IS A CLASS ACTION                                AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
            UNDER F.R.C.P. 23                                              IF SO, STATE:
        229,123.28
DEMAND $______________ OTHER ______________ JUDGE _________________________________ DOCKET NUMBER_________________

Check YES only if demanded in complaint
JURY DEMAND:                 YES        NO                                 NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
                           Case 7:19-cv-09021 Document 1-1 Filed 09/27/19 Page 2 of 2
(PLACE AN x IN ONE BOX ONLY)                                                     ORIGIN
                                                                                                                                   Multidistrict               Appeal to District
   1   Original           2 Removed from                  3   Remanded       4 Reinstated or          5 Transferred from       6   Litigation
                                                                                                                                                           7   Judge from
       Proceeding           State Court                       from             Reopened                   (Specify District)
                                                                                                                                   (Transferred)               Magistrate Judge
                                                              Appellate
                           a.   all parties represented       Court
                                                                                                                               8 Multidistrict Litigation (Direct File)
                           b.   At least one party
                                is pro se.
(PLACE AN x IN ONE BOX ONLY)                                           BASIS OF JURISDICTION                                            IF DIVERSITY, INDICATE
   1   U.S. PLAINTIFF           2   U.S. DEFENDANT              3   FEDERAL QUESTION    4 DIVERSITY                                     CITIZENSHIP BELOW.
                                                                    (U.S. NOT A PARTY)

                                    CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)
        (Place an [X] in one box for Plaintiff and one box for Defendant)

                                PTF    DEF                                                     PTF DEF                                                          PTF       DEF
CITIZEN OF THIS STATE           [ ]1   [ ]1       CITIZEN OR SUBJECT OF A                      [ ]3[ ]3         INCORPORATED and PRINCIPAL PLACE                [ ]5      [ ]5
                                                   FOREIGN COUNTRY                                              OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE        [ ]2   [ ]2       INCORPORATED or PRINCIPAL PLACE              [ ]4[ ]4         FOREIGN NATION                                  [ ]6      [ ]6
                                                   OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)
United States of America




DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)
Joyce P. Gurliacci, John Doe, Mary Roe, XYZ Corporation
123 Berme Road
Port Jervis, NY 12771

Beneficial Homeowner Service Corporation
400 Route 211 East, Suite 21
DEFENDANT(S) ADDRESS UNKNOWN
Middletown,  NY
REPRESENTATION    10940 MADE THAT, AT THIS TIME, I HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
               IS HEREBY
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:




                                                                      COURTHOUSE ASSIGNMENT
I hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.



Check one:     THIS ACTION SHOULD BE ASSIGNED TO:                                        WHITE PLAINS                           MANHATTAN

DATE 09/27/2019                                                                                       ADMITTED TO PRACTICE IN THIS DISTRICT
                        SIGNATURE OF ATTORNEY OF RECORD
                                                                                                      [ ] NO
                                                                                                      [ ] YES (DATE ADMITTED Mo.Feb
                                                                                                                                  _______ Yr. 2019
                                                                                                                                              _______)
RECEIPT #    /s/ Nicole B. LaBletta                                                                   Attorney Bar Code # 4052767


Magistrate Judge is to be designated by the Clerk of the Court.

Magistrate Judge _________________________________________________________ is so Designated.

Ruby J. Krajick, Clerk of Court by _____________ Deputy Clerk, DATED _____________________.

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)


                                              Clear Form                         Save                             Print
                         Case 7:19-cv-09021 Document 1-2 Filed 09/27/19 Page 1 of 2

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                    Southern District
                                                  __________  DistrictofofNew York
                                                                           __________

                  United States of America
                                                                   )
                                                                   )
                             Plaintiff
                                                                   )
                                v.                                 )       Civil Action No.
                   Joyce P. Gurliacci, et al.                      )
                                                                   )
                            Defendant
                                                                   )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Joyce P. Gurliacci
                                         123 Berme Road
                                         Port Jervis, NY 12771




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Nicole LaBletta
                                         Pincus Law Group, PLLC
                                         425 RXR Plaza
                                         Uniondale, NY 11556



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                           Case 7:19-cv-09021 Document 1-2 Filed 09/27/19 Page 2 of 2
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           ’ I returned the summons unexecuted because                                                                             ; or

           ’ Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                     Reset
                         Case 7:19-cv-09021 Document 1-3 Filed 09/27/19 Page 1 of 2

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Southern District
                                                  __________  DistrictofofNew York
                                                                           __________

                  United States of America
                                                                   )
                                                                   )
                             Plaintiff
                                                                   )
                                v.                                 )      Civil Action No.
                   Joyce P. Gurliacci, et al.                      )
                                                                   )
                            Defendant
                                                                   )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Beneficial Homeowner Service Corporation
                                         400 Route 211 East, Suite 21
                                         Middletown, NY 10940




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Nicole LaBletta
                                         Pincus Law Group, PLLC
                                         425 RXR Plaza
                                         Uniondale, NY 11556



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                           Case 7:19-cv-09021 Document 1-3 Filed 09/27/19 Page 2 of 2
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           ’ I returned the summons unexecuted because                                                                             ; or

           ’ Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                     Reset
                         Case 7:19-cv-09021 Document 1-4 Filed 09/27/19 Page 1 of 2

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                    Southern District
                                                  __________  DistrictofofNew York
                                                                           __________

                  United States of America
                                                                   )
                                                                   )
                             Plaintiff
                                                                   )
                                v.                                 )       Civil Action No.
                   Joyce P. Gurliacci, et al.                      )
                                                                   )
                            Defendant
                                                                   )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) John Doe
                                         123 Berme Road
                                         Port Jervis, NY 12771




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Nicole LaBletta
                                         Pincus Law Group, PLLC
                                         425 RXR Plaza
                                         Uniondale, NY 11556



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                           Case 7:19-cv-09021 Document 1-4 Filed 09/27/19 Page 2 of 2
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           ’ I returned the summons unexecuted because                                                                             ; or

           ’ Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                     Reset
                         Case 7:19-cv-09021 Document 1-5 Filed 09/27/19 Page 1 of 2

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                    Southern District
                                                  __________  DistrictofofNew York
                                                                           __________

                  United States of America
                                                                   )
                                                                   )
                             Plaintiff
                                                                   )
                                v.                                 )       Civil Action No.
                   Joyce P. Gurliacci, et al.                      )
                                                                   )
                            Defendant
                                                                   )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Mary Roe
                                         123 Berme Road
                                         Port Jervis, NY 12771




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Nicole LaBletta
                                         Pincus Law Group, PLLC
                                         425 RXR Plaza
                                         Uniondale, NY 11556



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                           Case 7:19-cv-09021 Document 1-5 Filed 09/27/19 Page 2 of 2
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           ’ I returned the summons unexecuted because                                                                             ; or

           ’ Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                     Reset
                         Case 7:19-cv-09021 Document 1-6 Filed 09/27/19 Page 1 of 2

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                    Southern District
                                                  __________  DistrictofofNew York
                                                                           __________

                  United States of America
                                                                   )
                                                                   )
                             Plaintiff
                                                                   )
                                v.                                 )       Civil Action No.
                   Joyce P. Gurliacci, et al.                      )
                                                                   )
                            Defendant
                                                                   )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) XYZ Corporation
                                         123 Berme Road
                                         Port Jervis, NY 12771




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Nicole LaBletta
                                         Pincus Law Group, PLLC
                                         425 RXR Plaza
                                         Uniondale, NY 11556



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                           Case 7:19-cv-09021 Document 1-6 Filed 09/27/19 Page 2 of 2
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           ’ I returned the summons unexecuted because                                                                             ; or

           ’ Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                     Reset
